DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application has PRO of 63027112 filed 05/19/2020.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/19/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-21, drawn to a hydrogel composition, in the reply filed on 09/28/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown that search the subject matter of all claimed inventions would be an undue burden to the office.  
This is not found persuasive because as discussed on page in the Restriction Requirement on page 2 of the Restriction Requirement and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 

As such, reasons for serious search and/or examination burden have been provided in the Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/28/2022.

Status of the Claims
	This action is in response to papers filed 09/28/2022 in which claims 22-24 were withdrawn. All the amendments have been thoroughly reviewed and entered. 
	Claims 1-24 are pending in this instant application, of which claims 22-24 are withdrawn at this time as being drawn to a nonelected group/invention
	Claims 1-21 are examined herein on the merits for patentability.

Claim Objections
Claims 1 and 15-17 are objected to because of the following informalities:  there are multiple periods (.) in the claims (i.e., a. and b.). It is noted that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  please change “1mm” to “1 mm.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  please change “millimetre” in line 2 and “micrometre” in line 3 of the claim to their English spellings of “millimeter” and “micrometer,” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12, 18-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “greater than about” is indefinite.  The phrase “greater than” typically indicates a maximum point; however, the phrase “greater than” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum dimensions are encompassed by the claim. In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.  The phrase “greater than about” is therefore also deemed indefinite. 
Regarding claim 3, the recitation of “another kind of particulate form” is indefinite because it is unclear what is meant by another “kind” because the specification does not provide a description or definition of the term “kind” and thus, it is not clear what kind of particulate form is the claim encompassing, as the metes and bounds of the term “kind” is not clearly defined.
Regarding claim 4, the recitation of “the hydrogel particle” is indefinite because there is lack of antecedent basis for hydrogel particle in claim 4 or claim 1. Thus, it is unclear what hydrogel particle is claim 4 referencing to, as the hydrogel composition of claim 1 does not contain “hydrogel particle.”
Regarding claim 5, the recitation “less than about” is indefinite. The phrase “less than” typically indicates a maximum point; however, the phrase “less than” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum dimensions are encompassed by the claim. In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.  The phrase “less than about” is therefore also deemed indefinite.
Regarding claim 12, the recitation of “the aldehyde moiety” is indefinite because there is lack of antecedent basis for aldehyde moiety in claim 12 or claim 1. Thus, it is unclear what aldehyde moiety is claim 12 referencing to, as the hydrogel composition of claim 1 does not contain “aldehyde moiety.”
Regarding claim 18, the recitation of “the cationic starch-based nanoparticle” is indefinite because there is lack of antecedent basis for “cationic” starch-based nanoparticle in claim 18 or claim 1. Thus, it is unclear what “cationic” starch-based nanoparticle is claim 18 referencing to, as the hydrogel composition of claim 18 or claim 1 does not contain “cationic” starch-based nanoparticle or define the starch-based nanoparticle as cationic.
Regarding claim 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation environmental stimuli, and the claim also recites including but not limiting to pH, temperature, ionic strength, and the concentration of a particular chemical, which are the narrower statement of the limitation. .The claim(s) 19 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 21, the recitation of “the thiolated glycosaminoglycan polymer is chondroitin sulfate A, chondroitin sulfate B, chondroitin sulfate C, hyaluronic acid, heparan sulfate, heparin, keratan sulfate, and their salts and their derivatives” renders the claim indefinite because it is unclear how thiolated glycosaminoglycan polymer “is” all of the recited polymers and their salts and their derivates when claim 21 indicates that thiolated glycosaminoglycan polymer is in singular form.
Regarding claim 21, the recitation of “the thiolated glycosaminoglycan polymer” is indefinite because there is lack of antecedent basis for thiolated glycosaminoglycan polymer in claim 21, claim 16 or claim 1. Thus, it is unclear what thiolated glycosaminoglycan polymer is claim 21 referencing to, as the hydrogel composition of claim 16 or claim 1 does not contain thiolated glycosaminoglycan polymer.
As a result, claims 2-5, 12, 18-19 and 21 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montague (April 2020; “The Controllable Delivery of Hydrophilic and Hydrophobic Drug Using Starch Nanoparticle-based cluster.” (A Thesis); pages 1-86).
Regarding claims 1, 6-7, 10-11 and 13-14, Montague teaches a gel-like starch nanoparticle clusters comprising a cationic starch nanoparticle functionalized with hydrazide functional group; and anionic poly(oligoethylene glycol methacrylate)(POEGMA) functionalized with 2,3-dimethylmaleic anhydride (POEGMA-Hyd-DMA), wherein the cationic starch nanoparticle reacts with the anionic POEGMA to form an electrostatic complex (physical crosslink) (pages 29, 35-40, 54 and 65).
	Regarding claims 3-5, Montague teaches the nanoclusters are of 100-160 nm in size that are composed of slightly cationic starch nanoparticles having diameter about 20 nm (page 29).
	Regarding claim 12, Montague teaches the starch nanoparticles can be functionalized with an aldehyde moiety such as 4-bromobenzaldehyde (pages 32-40).
Regarding claim 17, as discussed above, Montague teaches a gel-like starch nanoparticle clusters comprising a cationic starch nanoparticle functionalized with hydrazide functional group; and anionic poly(oligoethylene glycol methacrylate)(POEGMA) functionalized with 2,3-dimethylmaleic anhydride (POEGMA-Hyd-DMA), wherein the cationic starch nanoparticle reacts with the anionic POEGMA to form an electrostatic complex (physical crosslink – cationic-anionic interactions).
	Regarding claim 18, Montague teaches the starch-based nanoparticle is cationic and is also aldehyde functionalized (pages 29, 35-40, 54 and 65).
	Regarding claim 19, Montague teaches the crosslinking is reversible over time and/or response to environmental stimuli (pages 29, 35-40, 54 and 65).
	As a result, the aforementioned teachings from Montague are anticipatory to claims 1, 3-7, 10-14 and 17-19 of the instant invention.

Claim(s) 1, 6-7, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 2015/0132384 A1).
Regarding claims 1 6-7, 11, 13 and 14, Wu teaches hydrogel composition containing a polymethacrylic acid grafted starch nanoparticles, wherein a polysorbate 80 is polymerized into the graft polymer (Abstract; [0003]-[0072], [0154]-[0158]). Wu teaches the starch is functionalized with carboxyl group or amino group and the polymethacrylic acid that is grafted onto the starch nanoparticle has polymerized vinyl groups having about one carboxyl group per two carbon, wherein the polymethacrylic acid is grafted to the starch nanoparticle through covalently crosslinking the polymethacrylic acid to the starch nanoparticle ([0009]-[0072]).
	As a result, the aforementioned teachings from Wu are anticipatory to claims 1, 6-7, 11 and 13-14 of the instant invention.

Claim(s) 1, 3, 4, 6-8, 11, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artzi et al (US 2017/0333304 A1).
Regarding claims 1, 6-8, 11 and 14, Artzi teaches a hydrogel composite comprising a hydrogel nanoparticles dispersed in a hydrogel host, wherein the hydrogel nanoparticles is formed from a polysaccharide functionalized with a functional group such as an aldehyde group and the host hydrogel is formed from a polymer functionalized with a functional group such as amine (Abstract; [0005]-[0113]). Artzi teaches the hydrogel composite is formed by reacting by covalently crosslinking the polysaccharide functionalized with a functional group such as an aldehyde group with the polymer functionalized with a functional group such as amine to form imine bonds (Schiff base bond) between the aldehyde and amine groups ([0005]-[0097]).
Regarding claim 3, Artzi teaches the hydrogel composite is less than micrometer ([0034]).
Regarding claim 4, Artzi teaches the size of the hydrogel particles composite can be optimize to controllably and/or selectively deliver the nanoparticles to a desired target site ([0025]-[0096]).
Regarding claim 19, Artzi the crosslinking is reversible over time and/or response to environmental stimuli such as pH ([0025]-[0096]).
	As a result, the aforementioned teachings from Artzi are anticipatory to claims 1, 3, 4, 6-8, 11, 14 and 19 of the instant invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-8, 11, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artzi et al (US 2017/0333304), and further in view of Yang (US 2018/0110801 A1).
The hydrogel compositions of claims 1, 3, 4, 6-8, 11, 14 and 19 are discussed above, said discussion being incorporated herein in its entirety.
However, Artzi does not teach the dimension of the hydrogel is greater than about 1 mm of claim 2.
Regarding claim 2, Yang teaches a hydrogel composition comprising polysaccharide-polyamine copolymer form by copolymerization of the following two parts: a selectively oxidized polysaccharide with 2,3-dialdehydo, and a polyamine with an amino functional group; the polyamine with an amino functional group and the selectively oxidized polysaccharide with 2,3-dialdehydo can form a net structure by means of covalent crosslinking, resulting in a hydrogel with an amino functional group or a granular polysaccharide-polyamine copolymer (Abstract; [0010]-[0037] and [0054]). Yang teaches the size of the hydrogel is in the range of from about 100 µm to about 10 mm ([0010]).
It would have been obvious to one of ordinary skill in the art to optimize the dimension of the hydrogel composite of Artzi to a size of greater than about 1 mm, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Yang provided the guidance to do so by teaching that the size of the hydrogel formed from an oxidized polysaccharide and amine functionalized polymer such as those of Yang when hydrated are normally in the range of from about 100 µm to about 10 mm, which overlaps the claimed dimension of greater than about 1 mm. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the dimension of the hydrogel composition would have been obvious before the effective filing date of applicant's invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 3, 4-8, 11, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artzi et al (US 2017/0333304), and further in view of Detamore et al (US 2016/0038643 A1).
The hydrogel compositions of claims 1, 3, 4, 6-8, 11, 14 and 19 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 5, Artzi teaches the hydrogel composite is less than micrometer ([0034]).
However, Artzi does not teach the size of  polysaccharide nanoparticle of claim 5.
Regarding claim 5, Detamore teaches a hydrogel precursor comprising a cros-linkable polymer matrix and a plurality of polymer particles in the cross-linkable polymer matrix, wherein the polymer particles are polysaccharide particles having particle size of about 10 nm to 500 nm (Abstract; [0059]-[0065]; claims 1-7).
It would have been obvious to one of ordinary skill in the art to optimize the polysaccharide nanoparticles in the hydrogel composite of Artzi to a size of less than about 50 nm, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Detamore provided the guidance to do so by teaching the size of polysaccharide particles in a hydrogel composite varies from about 10 nm to 500 nm, which overlaps the claimed less than about 50 nm. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the particle size of the polysaccharide nanoparticle in a hydrogel composition would have been obvious before the effective filing date of applicant's invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 3, 4, 6-8, 11, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artzi et al (US 2017/0333304), and further in view of Baran et al (Journal of Material Science: Materials in Medicine, 2004, 15: 759-765).
The hydrogel compositions of claims 1, 3, 4, 6-8, 11, 14 and 19 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 15, Artzi teaches a hydrogel composite comprising a hydrogel nanoparticles dispersed in a hydrogel host, wherein the hydrogel nanoparticles is formed from a polysaccharide functionalized with a functional group such as an aldehyde group and the host hydrogel is formed from a polymer functionalized with a functional group such as amine (Abstract; [0005]-[0113]). Artzi teaches the hydrogel composite is formed by reacting by covalently crosslinking the polysaccharide functionalized with a functional group such as an aldehyde group with the polymer functionalized with a functional group such as amine to form imine bonds (Schiff base bond) between the aldehyde and amine groups ([0005]-[0097]). Artzi teaches the suitable polysaccharide for forming the hydrogel nanoparticle include starch, and the suitable polymer for forming the host hydrogel include chitosan ([0039]-[0047] and [0064]-[0096]).
It would have been obvious to one of ordinary skill in the art to select starch as the polysaccharide for forming the polysaccharide nanoparticle and select chitosan as the polymer for forming host hydrogel of Artzi and produce the claimed invention. One of ordinary skill in the art would have been motivated to so because per Baran, using biodegradable polymers including starch and chitosan are used to form hydrogels due to their biodegradability and non-cytotoxic, as well as, the combination of starch and chitosan form stable and biocompatible crosslinked products without the need to toxic crosslinking agents (pages 759-760 and 764). Baran further teaches that starch-chitosan hydrogel are great for use in drug delivery system (page 759). Thus, an ordinary artisan seeking to produce a stable hydrogel that is biocompatible, and with low toxicity, as well as, suitable as a drug delivery system would have looked to selecting starch form a list of known the polysaccharides for forming the polysaccharide nanoparticle that is functionalized with an aldehyde group and selecting chitosan from a list of known polymers for forming host hydrogel of Artzi, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 3, 4, 6-9, 11, 14, 16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artzi et al (US 2017/0333304), and further in view of Shu (US 2012/0034271 A1).
The hydrogel compositions of claims 1, 3, 4, 6-8, 11, 14 and 19 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claims 9, 16, and 20-21, Shu teaches disulfide-bond crosslinked hydrogel are formed from two thiol functionalized polysaccharides, and such thiol modification of the polysaccharides to form hydrogels are commonly known in the art  (Abstract; [0012]-[0035]). Shu teaches the disulfide-bond crosslinked hydrogel are suitable for pharmaceutical application due to their good biocompatibility, as well as, disulfide-bond crosslinked hydrogel is non-toxic and simple to prepare as there is no need for a crosslinking agent ([0012]). 
It would have been obvious to one of ordinary skill in the art to select starch as the polysaccharide for forming the polysaccharide nanoparticle that is functionalized with an aldehyde group and select chondroitin sulfate as the polymer for forming host hydrogel of Artzi and produce the claimed invention. One of ordinary skill in the art would have been motivated to so because Artzi indicated that starch is a suitable polysaccharide for forming polysaccharide nanoparticle and chondroitin sulfate is a suitable polysaccharide for forming the host hydrogel ([0039]-[0047] and [0064]-[0096]), and thus, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
It would also have been obvious one of ordinary skill in the modify the polysaccharide nanoparticle of Artzi such that the polysaccharide is functionalized with a thiol group using known methods of thiolation in the art, as well as, use a thiolated chondroitin as the host hydrogel so as to form a resultant disulfide-bond crosslinked hydrogel, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Shu teaches hydroxyl groups or amino groups of polysaccharides can be easily thiol modified by known methods thiolation in the art (Abstract; [0012]-[0035]). Furthermore, Shu teaches the use of two thiolated polysaccharides to form a disulfide-bond crosslinked hydrogel are simple prepare and such resultant disulfide-bond crosslinked hydrogel has good biocompatibility and is non-toxic, thereby are useful in pharmaceutical applications ([0012]-[0013]). Shu also teaches that disulfide-bond crosslinked hydrogels are advantageous in biomedicine field as they are useful for promoting wound healing and for tissue repair and generation ([0056]). Thus, an ordinary artisan seeking to produce a hydrogel that has good biocompatibility and is non-toxic, as well as, a hydrogel that is useful for promoting wound healing and for tissue repair and generation,  would have looked to modifying the hydrogel composite of Artzi such that a disulfide-bond crosslinked hydrogels is produced by known methods of crosslinking two thiolated polysaccharides such as a thiolated starch nanoparticle and a thiolated chondroitin, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 3, 4, 6-8, 10-11, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artzi et al (US 2017/0333304), and further in view of Qi et al (Iran Polym J., 2017, 26: 323-330).
The hydrogel compositions of claims 1, 3, 4, 6-8, 11, 14 and 19 are discussed above, said discussion being incorporated herein in its entirety.
However, Artzi does not teach the physical crosslinking is an ionic interaction of claim 10 and the particular hydrogel composition of claim 17.
Regarding claims 10 and 17, Qi teaches the production of poly[2-(2-methoxyethoxy) ethyl methacrylate -co-oligo (ethylene glycol) methyl ether methacrylate (POEGMA) hydrogel crosslinked by starch-based microspheres via known methods of coprecipitation (cationic-anionic interaction is achieved during coprecipitation) (Abstract; pages 323-325).
It would have been obvious to one of ordinary skill in the art to modify the hydrogel composite of Artzi such that the hydrogel is formed from the crosslinking of POEGMA with a starch-based nanoparticles (nanospheres), and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Qi provided the guidance to do so by teaching that hydrogels can be formed from crosslinking (POEGMA) with starch-based nanospheres to form hydrogel microspheres, and such resultant hydrogel microspheres have high mechanical strength and controllable stimuli responses, which are highly desirable in the biomedical field (Abstract; pages 323-325). One of ordinary skill in the art would have reasonable expectation of success of modify the hydrogel composite of Artzi such that the hydrogel is formed from the crosslinking of POEGMA with a starch-based nanoparticles (nanospheres) because Artzi indicated that starch is a suitable material for forming polysaccharide nanoparticles and the polymer for forming the host hydrogel include hydrophilic polymers ([0039]-[0047] and [0064]-[0096]), and the POEGMA is within the scope of said hydrophilic polymers.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 3, 4, 6-8, 11-12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artzi et al (US 2017/0333304), and further in view of Rodgers et al (US 3,149,092)
The hydrogel compositions of claims 1, 3, 4, 6-8, 11, 14 and 19 are discussed above, said discussion being incorporated herein in its entirety.
However, Artzi does not teach bromobenzaldehyde moiety as the aldehyde moiety of claim 12.
Regarding claim 12, Rodgers teaches suitable aldehyde functional groups including bromobenzaldehyde in forming polymeric materials (columns 1-3).
It would have been obvious to one of ordinary skill in the art to use bromobenzaldehyde as the aldehyde functional group in the hydrogel composite of Artzi and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Rodgers indicated that that bromobenzaldehyde is a suitable aldehyde functional group for forming polymeric material and thus, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 3, 4, 6-8, 11, 13-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artzi et al (US 2017/0333304), and further in view of Wu et al (US 2015/0132384 A1).
The hydrogel compositions of claims 1, 3, 4, 6-8, 11, 14 and 19 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 13, Artzi teaches a hydrogel composite comprising a hydrogel nanoparticles dispersed in a hydrogel host, wherein the hydrogel nanoparticles is formed from a polysaccharide functionalized with a functional group such as an aldehyde group and the host hydrogel is formed from a polymer functionalized with a functional group such as amine (Abstract; [0005]-[0113]). Artzi teaches the hydrogel composite is formed by reacting by covalently crosslinking the polysaccharide functionalized with a functional group such as an aldehyde group with the polymer functionalized with a functional group such as amine to form imine bonds (Schiff base bond) between the aldehyde and amine groups ([0005]-[0097]). Artzi teaches the suitable polysaccharide for forming the hydrogel nanoparticle include starch chitosan ([0039]-[0047] and [0064]-[0096]).
It would have been obvious to one of ordinary skill in the art to select starch as the polysaccharide for forming the polysaccharide nanoparticle of Artzi and produce the claimed invention. One of ordinary skill in the art would have been motivated to so because per Wu, starch is one of the preferred polysaccharide for forming nanoparticle hydrogels, as starch is biocompatible and biodegradable, as well as, have stabilizing properties, thereby is quite useful in drug delivery applications (Abstract; [0003]-[0072], [0154]-[0158]). Thus, an ordinary artisan seeking to produce a stable hydrogel that is biocompatible, as well as, suitable for drug delivery system,  would have looked to selecting starch form a list of known the polysaccharides for forming the polysaccharide nanoparticle that is functionalized with an aldehyde group in the hydrogel of Artzi, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 18, Artzi teaches the polysaccharide nanoparticles such starch nanoparticles can be functionalized with an aldehyde group ([0005]-[0097]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613